Citation Nr: 1208441	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  98-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE
Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1960 to May 1964 and from September 1965 to September 1969.  His active duty included service in Vietnam.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered July 1997 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This claim is under the jurisdiction of the RO in Cleveland, Ohio..

This case was remanded by the Board of Veterans' Appeals (Board) in September 2010 to the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) for obtain a VA psychiatric evaluation with opinion.  The Veteran was notified by VA letter on October 8, 2010 of the upcoming VA examination scheduled for November 1, 2010 but he failed to appear without explanation.

Based on the above, there has been substantial compliance with the September 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives).


FINDINGS OF FACT

1.  All known and available medical records have been obtained; an attempt has been made to advise the Veteran under the facts and circumstances of this case as to the evidence which would substantiate his claim for service connection for an acquired psychiatric disorder, to include PTSD and MDD; and he has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he has a psychiatric disorder due to service are not competent evidence.

3.  The initial diagnosis of a psychiatric disability was not until June 1996.

4.  A medically supportable diagnosis of PTSD based on a verified service stressor is not demonstrated.

5.  The Veteran does not have a psychiatric disorder, to include PTSD and MDD, that is due to an event or incident of his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder, to include PTSD and MDD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because this claim began prior to passage of the VCAA, the Veteran was not notified until later in the claims process.  However, VA may proceed with adjudication of a claim if errors in the timing or content of the notice are, as in this case, not prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  A letter was sent to the Veteran in January 2002 that informed him of the requirements needed to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims files after the January 2002 letter.  

The Veteran was informed in a January 2007 letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Evidence on file indicates that the Veteran was notified at his address of record that a VA examination was scheduled for November 1, 2010; he failed to report for this examination without explanation.  

All available evidence has been obtained and there is sufficient medical evidence on file on which to make a decision on the issue decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran seeks service connection for a psychiatric disorder, to include PTSD and MDD, due to service.  Having carefully considered this claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim, and the appeal will therefore be denied.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for a disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Requisite for a grant of service connection for PTSD is medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressors actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors. 38 C.F.R. § 3.304(f).

With regard to the second PTSD element, that of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that a veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

This case has been remanded by the Board on several occasions for additional development, to include a psychiatric evaluation with nexus opinion.  Letters were sent to the Veteran's address of record in January 2009, December 2009, and October 2010 notifying him that an examination was being scheduled at the VA facility nearest him as part of the processing of his claim for benefits and that the facility would contact him about when and where to report for the examination.  The letters also noted that if he was unable to report for the examination, he should contact the medical facility as soon as possible and arrange a more convenient place and time.  He was also told that when a veteran failed to report for a scheduled examination without good cause, the claim would be based on the evidence of record or even denied.  Letters were sent later in January 2009, December 2009, and October 2010 notifying the Veteran of the specific date and place of the examination.  There is subsequent evidence on file that the Veteran failed to report for each examination without explanation.  

A copy of Supplemental Statements of the Case were sent to the Veteran's address in May 2009, July 2010, December 2011 in which it was noted that the Veteran failed to report for each scheduled VA examination.  These Supplemental Statements of the Case were not returned to the Board as undelivered.  The law presumes that notice letters are properly mailed and forwarded.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal dismissed, 53 Aff'd 347 (Fed. Cir. 1995) (the law presumes the regularity of the administrative process "in the absence of clear evidence to the contrary"); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); Ashley v. Derwinski, 2 Vet. App. 307, 308-9 (1992); Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  Consequently, the Board finds that the Veteran had notice of the examinations.

Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

The medical evidence consists of the Veteran's service treatment records, VA examination and treatment reports dated from October 1971 to October 2009, and written statements by and on behalf of the Veteran.  

The Veteran's service treatment records do not reveal any complaints or findings of a psychiatric disorder on initial entrance examination in June 1960.  It was noted on separation medical examination in April 1964 that the Veteran complained of nervousness and depression due to nonselection for reenlistment; examination in April 1964 did not find any evidence of psychiatric disease.  According to the Veteran's September 1965 entrance medical history and September 1969 separation medical history reports, he did not have, and had not had, any depression or nervous trouble of any sort.  His psychiatric condition was noted to be normal on September 1965 and September 1969 medical examination reports.

The Veteran was provided a VA general compensation and pension examination in October 1971.  It was noted on psychiatric system evaluation that the Veteran's behavior, attitude, comprehension, orientation, coherence, memory, and emotional reactions were normal; there was no objective sign of anxiety.  No psychiatric disorder was diagnosed.

According to a VA treatment record for October 1992, the Veteran was concerned about his inability to obtain court authorized visits with his children but did not have any specific psychiatric problem.
The Veteran complained on a private psychological evaluation in June 1996 of flashbacks and nightmares of Vietnam without any notation of a specific stressor.  The diagnoses were adjustment disorder with depressed mood and PTSD.

VA treatment records for December 1999 include diagnoses of PTSD and MDD.  PTSD was noted in May 2002.  The diagnoses of PTSD do not include any reference to a specific stressor.  According to a December 2008 VA treatment report, a PTSD screening was negative.

As a general matter, the separation examination report was generated with a view towards ascertaining the Veteran's then-state of physical fitness; it is akin to a statement of diagnosis or treatment and is therefore of increased probative value, reflecting the Veteran's then state of physical fitness.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

The above evidence reveals that, with respect to a claim for service connection for a psychiatric disorder other than PTSD, although the Veteran complained of nervousness and depression due to nonselection for reenlistment in April 1964, there was no evidence of a chronic psychiatric disorder.  There were no psychiatric complaints or findings on entrance and separation medical history and medical evaluation reports for the Veteran's second period of active duty.  Additionally, no psychiatric disorder was found on VA compensation and pension evaluation in October 1971.  The initial postservice notation of a psychiatric problem was not until June 1996, which is many years after service discharge.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  Consequently, all of the elements required to warrant entitlement to service connection for a psychiatric disability such as MDD have not been shown and the claim must be denied.  

Although there is evidence on file of a claimed service stressor, the attack on Tan Son Nhut Air Base in December 1966, there is no diagnosis of PTSD on file specifically due to this service stressor, which is an essential element of a claim for service connection for PTSD.  Because all of the elements required to warrant service connection for PTSD are not shown, service connection for PTSD must be denied.

The Board has considered the Veteran's written statements on file in support of his service connection claim.  Although a lay person can provide competent evidence as to his observations, he cannot provide competent evidence to establish the etiology of any current diagnosis, to include whether the Veteran has a current psychiatric condition that is causally related to service.  To the extent that it is alleged that he has a psychiatric disability, to include PTSD, due to service, the Board finds this contention not credible, as the objective evidence of record does not substantiate his allegation.  The lack of a psychiatric diagnosis until several years after final service discharge, the lack of a favorable nexus opinion, and the lack of a diagnosis of PTSD due to a service stressor contradict his assertion.  Consequently, the preponderance of the evidence is against the claim, and the claim for service connection for a psychiatric disability, to include PTSD and MDD, is denied.

The Board has also considered whether further development of the claim should be conducted pursuant to new regulations on PTSD.  VA regulations were recently amended to include that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  

However, because the Veteran has failed to report for the scheduled VA psychiatric evaluations noted above without adequate explanation, including the most recent examination scheduled for November 1, 2010, no VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that the above-noted service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claim denied above, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include PTSD and MDD, is denied.



____________________________________________
L. J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


